

113 HR 3350 : Keep Your Health Plan Act of 2013
U.S. House of Representatives
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 3350IN THE SENATE OF THE UNITED STATESNovember 18, 2013ReceivedDecember 20, 2013Read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo authorize health insurance issuers to continue to offer for sale current individual health insurance coverage in satisfaction of the minimum essential health insurance coverage requirement, and for other purposes.1.Short titleThis Act may be cited as the Keep Your Health Plan Act of 2013.2.If you like your health care plan, you can keep it(a)In generalNotwithstanding any provision of the Patient Protection and Affordable Care Act (including any amendment made by such Act or by the Health Care and Education Reconciliation Act of 2010), a health insurance issuer that has in effect health insurance coverage in the individual market as of January 1, 2013, may continue after such date to offer such coverage for sale during 2014 in such market outside of an Exchange established under section 1311 or 1321 of such Act (42 U.S.C. 18031, 18041).(b)Treatment as grandfathered health plan in satisfaction of minimum essential coverageHealth insurance coverage described in subsection (a) shall be treated as a grandfathered health plan for purposes of the amendment made by section 1501(b) of the Patient Protection and Affordable Care Act.Passed the House of Representatives November 15, 2013.Karen L. Haas,Clerk